Mikell, Judge.
Marshall Horne, Commissioner of the Georgia Department of Motor Vehicle Safety (the “DMVS”), appeals the order of the Superior Court of Dougherty County concluding that OCGA § 40-5-57.1 (a) did not authorize the DMVS to suspend the license of a person over the age of 21 years who had committed a traffic offense under the statute while under the age of 21. We affirm.
The facts are not disputed in this case. The record shows that Matthew D. Massey, who was born on May 5, 1982, was stopped for exceeding the posted speed limit on October 28, 2001; he was 19 years old at the time. The citation charged him with traveling 58 miles per hour in a 30 miles-per-hour zone. According to testimony at trial, this offense was a four-point violation under OCGA § 40-5-57.1 (a). On November 29, 2001, Massey forfeited bond and paid the traffic citation. According to the testimony at trial, this was the only traffic citation Massey had ever been issued in Georgia.
*887For reasons unknown, the citation and bond forfeiture were not reported by the City of Albany to the DMVS until approximately the second week of September 2003, well after Massey’s twenty-first birthday. Upon receipt, the DMVS promptly issued the notices regarding license suspension as outlined in OCGA § 40-5-57.1 (a). The primary issue on appeal is whether, under the statute, the DMVS can suspend the license of someone who committed the traffic offense while under the age of 21 but who was over 21 years old at the time of the suspension.
The trial court concluded that the DMVS could not do so, and we agree. The first rule of statutory construction is to construe the statute to effectuate the intent of the legislature.1 “Where the language of a statute is plain and unambiguous, judicial construction is not only unnecessary[,] but forbidden.”2 OCGA § 40-5-57.1 (a) plainly states, in pertinent part, that “the driver’s license of any person under 21 years of age convicted of . . . any offense for which four or more points are assessable under subsection (c) of Code Section 40-5-57... shall be suspended by the department.” The language of the statute is clear that the driver must be under the age of 21 years to have his license suspended under this section; it does not refer to his age at the time of the commission of the offense or the conviction. The DMVS sets forth several arguments that the intent of the legislature was to punish repeat offenders, and, therefore, the statute should be construed to promote suspensions. However, the statutory language does not support this conclusion. Accordingly, finding no error in the trial court’s determination, we affirm.

Judgment affirmed.


Barnes, J., concurs. Blackburn, P. J., concurs fully and specially.


 Wheeler County Bd. of Tax Assessors v. Gilder, 256 Ga. App. 478, 479 (1) (568 SE2d 786) (2002).


 (Citation omitted.) Id.